Title: From George Washington to Jacob Duché, 10 August 1783
From: Washington, George
To: Duché, Jacob


                        
                            Sir
                            Head Quarters 10th Augst 1783
                        
                        I have received your Letter of the 2d of April—and reflecting on its Contents, I cannot but say that I am
                            heartily sorry for the Occasion which has produced it—personal Enmity I bear none, to any Man—so far therefore as your
                            Return to this Country depends on my private Voice, it would be given in favor of it with chearfulness But removed as I am
                            from the people & the policy of the State in which you formerly resided, to whose determination your case must be
                            submitted, It is my Duty whatevr may be my Inclinatn to leave its Decision to its constitutional Judges—should this be
                            agreeable to your wishes it cannot fail to meet my entire approbation. I am &c.
                        
                            Go: Washington
                        
                    